Title: From John Adams to Alexander Townsend, 2 June 1816
From: Adams, John
To: Townsend, Alexander



Sir
Quincy June 2nd 1816

I regret very much my accidental absence from home, when you did me the honour to call here. It will be found impossible to do justice to the character of Mr Dexter, without a thorough knowledge of the history of this country, especially of that part of it from 1797 to 1808. The parties during the revolution and since, have grown out of those parties which existed before, from the first settlement of the Country.
Judge Story had great cause to apprehend himself “treading upon Ashes, thinly strewed over living embers.” The embers however may be found, burning coals, more intensely hot, & the covering more dirty than ashes; to a degree of which that judicious & able magistrate has no conception or suspicion. Consider the names & characters implicated and the events that occurred in the last years of the 18th century & the first years of the 19th. French policy, & British policy! Pitt, and Miranda! South America, and St Domingo!
It seems to be the will of providence that, that period should remain obscure, and misrepresented. Mr Dexter was the only man, capable of explaining it, and I have reason to believe he intended it.
Wishing you all possible success in your enquiries / I am Sir, your very humble Servant
John Adams